Cite as: 563 U. S. ____ (2011)            1

                    Statement of BREYER, J.

SUPREME COURT OF THE UNITED STATES
      JAMAL KIYEMBA, ET AL., PETITIONERS v.

        BARACK H. OBAMA, PRESIDENT OF 

           THE UNITED STATES, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

     STATES COURT OF APPEALS FOR THE DISTRICT OF 

                   COLUMBIA CIRCUIT

              No. 10–775.   Decided April 18, 2011 


   The motion of petitioners for leave to file a supplemental
brief under seal is granted. The petition for a writ of
certiorari is denied. JUSTICE KAGAN took no part in the
consideration or decision of this motion and this petition.
   Statement of JUSTICE BREYER, with whom JUSTICE
KENNEDY, JUSTICE GINSBURG, and JUSTICE SOTOMAYOR
join, respecting the denial of the petition for writ of
certiorari.
   Petitioners have been held for several years in custody
at Guantanamo Bay, Cuba—a detention that the Govern
ment agrees was without lawful cause. Brief in Opposi
tion 2. They seek a judicial order that would require their
release from custody into the United States. The District
Court concluded that the law entitled petitioners to such
an order. In re Guantanamo Bay Detainee Litigation, 581
F. Supp. 2d 33 (DC 2008). The Court of Appeals held to
the contrary. Kiyemba v. Obama, 555 F. 3d 1022 (CADC
2009). And this Court initially granted certiorari to re
solve the important question whether a district court
may order the release of an unlawfully held prisoner into
the United States where no other remedy is available.
Kiyemba v. Obama, 558 U. S. ___ (2009).
   The Court subsequently learned that each of the re
maining petitioners had received and rejected at least two
offers of resettlement. In light of these changed circum
stances, the Court vacated the Court of Appeals’ decision
2                    KIYEMBA v. OBAMA

                    Statement of BREYER, J.

and remanded the case to the lower courts to “determine,
in the first instance, what further proceedings in that
court or in the District Court are necessary and appropri
ate for the full and prompt disposition of the case in light
of the new developments.” Kiyemba v. Obama, 559 U. S.
___, ___–___ (2010) (per curiam) (slip op., at 1–2). The
Court of Appeals found that no further proceedings were
necessary and reinstated its prior opinion as modified.
605 F. 3d 1046 (CADC 2010) (per curiam). Petitioners
have asked this Court to review the Court of Appeals’
decision.
   Judge Rogers, separately concurring in the Court of
Appeals’ judgment on remand, pointed out that petitioners
have “received two offers of resettlement in countries
[including Palau, which] the United States determined
‘appropriate.’ ” Id., at 1050, n. 3. She added that petition
ers have “neither allege[d] nor proffer[ed]” any evidence
that accepting these offers would have threatened them
with a risk of “torture” or any “other harm,” the need to
avoid which might provide reason to believe the offers are
not appropriate. Id., at 1050. At the same time, the Gov
ernment tells us that “if petitioners were to express inter
est, the United States would again discuss the matter with
the government of Palau [and that it] continues to work to
find other options for resettlement.” Brief in Opposition
13, n. 7.
   In my view, these offers, the lack of any meaningful
challenge as to their appropriateness, and the Govern
ment’s uncontested commitment to continue to work to
resettle petitioners transform petitioners’ claim. Under
present circumstances, I see no Government-imposed
obstacle to petitioners’ timely release and appropriate
resettlement. Accordingly, I join in the Court’s denial of
certiorari. Should circumstances materially change, how
ever, petitioners may of course raise their original issue (or
related issues) again in the lower courts and in this Court.